906 So. 2d 1202 (2005)
Franklin CORONA, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-10.
District Court of Appeal of Florida, Fourth District.
July 20, 2005.
Jeffrey H. Garland of Kirschner & Garland, P.A., Fort Pierce, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Joseph Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Following a jury trial, appellant was convicted of possession of cannabis, possession of drug paraphernalia, conspiracy to commit robbery with a deadly weapon, and solicitation to commit robbery with a deadly weapon. The trial court calculated a scoresheet and sentenced appellant to consecutive 15-year terms on the conspiracy and solicitation charges. On appeal, this court reversed the conviction on the conspiracy charge. Corona v. State, 814 So. 2d 1184 (Fla. 4th DCA 2002). The trial court subsequently vacated the conspiracy charge, thus rendering the scoresheet incorrect. Appellant's request for resentencing was denied. In the instant motion for post-conviction relief, appellant asserts that he is entitled to be resentenced on a properly calculated scoresheet.
We find the claim raised by the appellant to be legally sufficient for a motion for post-conviction relief, reverse the summary denial of relief, and remand this case to the trial court for resentencing because the record does not conclusively demonstrate that the trial court would have given the same sentence had it known the correct score. See State v. Anderson, 905 So. 2d 111 (Fla.2005).
GUNTHER, SHAHOOD and HAZOURI, JJ., concur.